DETAILED ACTION
EXAMINER’S AMENDMENT
1.	Authorization for this examiner’s amendment was given in an interview with Stuart D. Shapley (Reg. No. 62,680) on 24 November 2021.
The application has been amended as follows: 

1.	(Currently Amended) A method performed by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) reconfiguration message including a first list of one or more conditional configuration information, wherein the first list of the one or more conditional configuration information includes:
identification information for a candidate cell; and
a conditional configuration for the candidate cell; 
identifying whether the identification information for the candidate cell exists in a second list stored in the UE;
in case that the identification information of the candidate cell received in the first list exists in [[a ]]the second list stored in the UE, replacing one conditional configuration of the candidate cell stored in the UE with a conditional configuration received for the identification information of the candidate cell received in the first list; and
performing one or more operations for a conditional handover based on the RRC reconfiguration message.

2.	(Previously Presented) The method of claim 1,

wherein the method further comprises, in case that the identification information of the candidate cell received in the first list exists in the second list stored in the UE, replacing one condition of the candidate cell in the second list stored in the UE with a condition received for the identification information of the candidate cell received in the first list; and
wherein the performing of the one or more operations for the conditional handover comprises evaluating the condition received for the identification information of the candidate cell received in the first list.

3.	(Previously Presented) The method of claim 1, wherein the performing of the one or more operations for the conditional handover comprises:
based on identifying that a condition is met based on a measurement result, applying the conditional configuration.

4.	(Previously Presented) The method of claim 1, further comprising:
in case that the identification information for the candidate cell received in the first list does not exist in the second list stored in the UE, storing the conditional configuration received for the identification information of the candidate cell received in the first list.

5-6.	(Canceled)

7.	(Previously Presented) The method of claim 1, further comprising:

in case that the identification information for another candidate cell exists in the second list stored in the UE, releasing a conditional configuration corresponding to the identification information for another candidate cell.

8.	(Previously Presented) The method of claim 1, 
wherein the RRC reconfiguration message includes an addition/modification list for the one or more conditional configuration information, and
wherein the addition/modification list includes the first list of the one or more conditional configuration information.

9.	(Currently Amended) A user equipment (UE) in a wireless communication system, comprising:
at least one transceiver; and
at least one processor configured to:
receive, from a base station via the at least one transceiver, a radio resource control (RRC) reconfiguration message including a first list of one or more conditional configuration information, wherein the first list of the one or more conditional configuration information includes:
		identification information for a candidate cell; and
	a conditional configuration for the candidate cell; 
identify whether the identification information for the candidate cell exists in a second list stored in the UE;
in case that the identification information of the candidate cell received in the first list exists the second list stored in the UE, replace one conditional configuration of the candidate cell stored in the UE with a conditional configuration received for the identification information of the candidate cell received in the first list; and
perform one or more operations for a conditional handover based on the RRC reconfiguration message.

10.	(Previously Presented) The UE of claim 9, 
wherein the first list further includes information on a condition for triggering an execution of the conditional configuration for the candidate cell,
wherein the at least one processor is further configure to, in case that the identification information of the candidate cell received in the first list exists in the second list stored in the UE, replace one condition of the candidate cell in the second list stored in the UE with a condition received for the identification information of the candidate cell received in the first list; and
wherein the at least one processor is configured to, in order to perform the one or more operations for the conditional handover, evaluate the condition for the identification information of the candidate cell received in the first list.

11.	(Previously Presented) The UE of claim 9, wherein the at least one processor is, in order to perform the one or more operations for the conditional handover, configured to:
based on identifying that a condition is met based on a measurement result, apply the conditional configuration.

12.	(Previously Presented) The UE of claim 9, wherein the at least one processor is 
in case that the identification information for the candidate cell received in the first list does not exist in the second list stored in the UE, store the conditional configuration received for the identification information of the candidate cell received in the first list.

13-14.	(Canceled)

15.	(Previously Presented) The UE of claim 9, wherein the at least one processor is further configured to:
receive, from the base station via the at least one transceiver, an RRC reconfiguration message including information on a release list including identification information for another candidate cell; and
in case that the identification information for another candidate cell exists in the second list stored in the UE, release a conditional configuration corresponding to the identification information for another candidate cell.

16.	(Previously Presented) The UE of claim 9, 
wherein the RRC reconfiguration message includes an addition/modification list for the one or more conditional configuration information, and
wherein the addition/modification list includes the first list of the one or more conditional configuration information.


17-20. (Canceled)

21. (New) The method of claim 7, further comprising receiving a second RRC reconfiguration message for confirming completion of the conditional handover.

22. (New) The UE of claim 15, wherein the at least one processor is further configured to receive a second RRC reconfiguration message for confirming completion of the conditional handover.

23.(New) The method of claim 2, further comprising:
identifying at least one candidate cell satisfying the condition for triggering an execution of the conditional configuration for the candidate cell;and
in case that the at least one candidate cell is two or more, selecting one candidate cell among the at least one candidate cell; and
wherein the performing of the one or more operations for the conditional handover comprise performing the conditional handover from a serving cell to the one candidate cell.

24.(New) The UE of claim 10, wherein the at least one processor is further configured to:
identify at least one candidate cell satisfying the condition for triggering an execution of the conditional configuration for each candidate cell; and
in case that the at least one candidate cell is two or more, select one candidate cell 
wherein the at least one processor is configured to, in order to perform the one or more operations for the conditional handover, perform the conditional handover from a serving cell to the one candidate cell.

Allowable Subject Matter
2.	Claims 1-4, 7-12, 15-16, and 21-24 (renumbered as claims 1-16) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1-4, 7-12, 15-16, and 21-24 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 10-13) filed on 1 November 2021.    
In addition to Applicant’s remarks filed on 1 November 2021, Koskela does not anticipate or render obvious the uniquely distinct features of “identifying whether the identification information for the candidate cell exists in a second list stored in the UE;
in case that the identification information of the candidate cell received in the first list exists in the second list stored in the UE, replacing one conditional configuration of the candidate cell stored in the UE with a conditional configuration received for the identification information of the candidate cell received in the first list;” as recited in claim 1 and similarly recited in claim 9, over any of the prior art of record, alone or in combination.  Claims 2-4, 7-8, 21, and 23 depend on claim 1, and claims 10-12, 15-16, 22, and 24 depend on claim 9, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541. The examiner can normally be reached Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645